Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on December 15, 2021. Claims 1-15 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (CN 201711168578.8, filed 11/21/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 06/10/2010, are acknowledged. With respect to the rejections of claims 1-15 under 35 U.S.C. 102(a)(2), the outstanding applicant’s amendment/arguments (see REMARKS, pages 5-6) have been fully considered and are persuasive. Accordingly, the previous office action sent on 10/13/2021 has been withdrawn.

Allowable Subject Matter

	The Applicants’ amendment/arguments in the outstanding response filed 12/15/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed communication device (claim 9) and method (claim 1), comprising, among other limitations, the novel and unobvious limitations as “adding data ... , wherein the first slot comprises M subslots, sequence information of the M subslots is located in at least one of the M subslots ... ; and sending the data ... to a second device by using the slot group” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-4 and 10-14.
	The prior art of record also fails to fairly show or suggest the claimed method (claim 5), comprising, among other limitations, the novel and unobvious limitations as “processing ..., wherein ... a first slot of the N slots included in the slot group carries data of the first device, the first slot comprises M subslots, sequence information of the M subslots is located in at least one of the M subslots ...; and restoring the data ... from the first slot in the slot group” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 6-8 and 15.

6. 	References U.S. 11,101,908; U.S. 11,134,029; U.S. 11,171,860 and U.S. 11,252,098 are cited because they are put pertinent to the improve the transmission data in Ethernet communication networks. However, none of references teaches as recited as in above claimed invention.



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 28, 2022